


109 HR 5764 IH: Coffman Cove Administrative Site

U.S. House of Representatives
2006-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5764
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2006
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on
			 Resources
		
		A BILL
		To provide for the conveyance of certain
		  Forest Service land to the city of Coffman Cove, Alaska.
	
	
		1.Short titleThis Act may be cited as the
			 Coffman Cove Administrative Site
			 Conveyance Act of 2006.
		2.DefinitionsIn this Act:
			(1)CityThe
			 term City means the city of Coffman Cove, Alaska.
			(2)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			3.Conveyance
			(a)In
			 GeneralSubject to valid existing rights, the Secretary shall
			 convey to the City, without consideration and by quitclaim deed all right,
			 title, and interest of the United States, except as provided in subsections (c)
			 and (d), in and to the parcel of National Forest System land described in
			 subsection (b).
			(b)Description of
			 Land
				(1)In
			 generalThe parcel of National Forest System land referred to in
			 subsection (a) is the approximately 12 acres of land identified in U.S. Survey
			 10099, as depicted on the plat entitled Subdivision of U.S. Survey No.
			 10099 and recorded as Plat 2003–1 on January 21, 2003, Petersburg
			 Recording District, Alaska.
				(2)Excluded
			 landThe parcel of National Forest System land conveyed under
			 subsection (a) does not include the portion of U.S. Survey 10099 that is north
			 of the right-of-way for Forest Development Road 3030–295 and southeast of Tract
			 CC–8.
				(c)Right-of-WayThe
			 United States may reserve a right-of-way to provide access to the National
			 Forest System land excluded from the conveyance to the City under subsection
			 (b)(2).
			(d)ReversionIf
			 any portion of the land conveyed under subsection (a) (other than a portion of
			 land sold under subsection (e)) ceases to be used for public purposes, the land
			 shall, at the option of the Secretary, revert to the United States.
			(e)Conditions on
			 subsequent conveyancesIf the City sells any portion of the land
			 conveyed to the City under subsection (a)—
				(1)the amount of
			 consideration for the sale shall reflect fair market value, as determined by an
			 appraisal; and
				(2)the City shall pay
			 to the Secretary an amount equal to the gross proceeds of the sale, which shall
			 be available, without further appropriation, for the Tongass National
			 Forest.
				
